     Case 2:20-cv-02800-SAB Document 31 Filed 06/17/20 Page 1 of 2 Page ID #:322



 1
                                                                     JS6
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALIFORNIA
 8
 9 RACHEL LUND,                                 No. 2:20-cv-02800-SAB
10        Plaintiff,
11        v.
12 C. R. BARD, INC., and BARD                   ORDER DISMISSING CASE
13 PERIPHERAL VASCULAR, INC.,
14        Defendants.                           [ECF NO. 30]
15
16        Before the Court is the parties’ Joint Stipulation for Order of Dismissal
17 Without Prejudice, ECF No. 30. The parties stipulate, in consideration of a
18 negotiated settlement executed by them, to the dismissal without prejudice of this
19 action, including all claims and counterclaims stated against all parties, with each
20 party to bear its own attorney’s fees and costs.
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER DISMISSING CASE ~ 1
     Case 2:20-cv-02800-SAB Document 31 Filed 06/17/20 Page 2 of 2 Page ID #:323



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. The Court accepts and entered into the record the parties’ Joint Stipulation
 3 for Dismissal Without Prejudice, ECF No. 30.
 4        2. The above-captioned action is dismissed without prejudice with each
 5 party to bear its own attorney’s fees and costs.
 6        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
 7 forward copies to counsel, and close the file.
 8        DATED this 17th day of June 2020.
 9
10
11
12                          ____________________________
                                   Stanley A. Bastian
13                             United States District Court
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING CASE ~ 2
